Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 6/24/19 has been considered and made of record (noted attached copy of form PTO-1449). 								
	
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guillet (3,837,735).


         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
	Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guillet (3,837,735)
	Regarding claim 2, Guillet teaches the device of claim 1, Guillet disclose the face (1) and the temple (2) are preferably made from a plastic material (see col. 1, lines 30-34), but is silent the terminal portion of the temple is made of a polyamide resin, and the coupling portion is made of a urethane resin. Since one material has properties better than another material, it would have been obvious to a worker having general skill in this art to select a known material on the basis of its suitability for intended used as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore the claimed invention in claim 16 is unpatentable distinct from the Guillet device because its suitable material is intended used as a matter of obvious design choice, as discussed above.
              Regarding claims 3 and 5, Guillet teaches the device of claim 1, Guillet disclose single protrusion (17).  Guillet does not discloses two small hemispherical protrusions respectively provided at leading ends of upper-side and lower-side members of the terminal portion of the temple as that claimed by Applicant.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make two small hemispherical protrusions respectively provided at leading ends of upper-side and lower-side members of the terminal portion of the temple, since it has been held that mere duplication of the essential working parts of a device involves only routing skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
          Regarding claims 4 and 6, Guillet teaches the device of claim 1, Guillet disclose a means is provided for selectively positioning the terminal portion (17) of the temple (2) 
	It would have been obvious to one having skill in the art at the time the invention was made to make the means for selectively positioning the terminal portion of the temple with respect to the coupling portion at a position when the temple is completely open and at a position when the temple is folded is a combination of depressions respectively provided at leading ends of upper-side and lower-side members of the terminal portion of the temple, and two small hemispherical protrusions of the coupling portion, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
			    
					Art Pertinent
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chao (5,815,899) teach method for making a spectacle frame which is considered pertinent to the claimed invention.

HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

5/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872